Citation Nr: 1543665	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-12 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for radiculopathy right upper extremity, currently 20 percent disabling.

2. Entitlement to an increased evaluation for cervical spondylosis, currently 10 percent disabling.

3. Entitlement to an increased evaluation for degenerative arthritis of the lumbosacral spine, currently 10 percent disabling.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran filed a claim for TDIU in December 2012 based in part, on his service-connected cervical spine disability.  While the RO denied the claim in February 2014, the Board notes that per Rice v. Shinseki, 22 Vet. App. 447, 453-54, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Therefore, the Board finds that the issue of entitlement to a TDIU remains pending.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

Reason for Remand: To schedule a VA examination.

The Veteran seeks increased ratings for his service-connected radiculopathy right upper extremity, cervical spondylosis, and degenerative arthritis of the lumbosacral spine.  In his April 2014 VA Form 9, substantive appeal, the Veteran indicated that each disability had worsened.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, and given that the most recent VA examinations were conducted in April 2010, the Veteran should be scheduled for VA examinations to determine the current nature and severity of his service-connected radiculopathy right upper extremity, cervical spondylosis, and degenerative arthritis of the lumbosacral spine.

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the other claims being remanded herein.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The issue of entitlement to TDIU is intertwined with the increased ratings claims because a decision on the latter claims may have an impact on the former claim.  Thus, the claim of entitlement to TDIU must be remanded for the appropriate development, as well as contemporaneous adjudication.  Id.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and any other records identified by the Veteran, if any, and associate the records with the claims file.  

2. Thereafter, schedule the Veteran for an examination with an appropriate VA medical professional to determine the current severity of his (1) radiculopathy right upper extremity, (2) cervical spondylosis, and (3) degenerative arthritis of the lumbosacral spine.

The examiner must be provided access to the electronic claims file on Virtual VA and VBMS and a copy of this remand.  The examiner must indicate review of the electronic claims file in the examination report.

All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.

a. The examiner must conduct full range of motion studies of the cervical and thoracolumbar spine and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b. The examiner must then provide specific findings as to the range of motion of the cervical and thoracolumbar spine after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c. Then, after reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, if necessary, the examiner should provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the Veteran's back during flare-ups should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided. 

d. The examiner must also conduct all necessary testing to determine the severity of the radiculopathy right upper extremity.  Specifically, the examiner should identify any involved nerves and indicate whether such radiculopathy is mild, moderate, moderately severe, or severe.

e. The examiner should also note whether there are other neurologic abnormalities, including, but not limited to, bowel or bladder impairment, and/or radiculopathy of other extremities as a result of his service-connected cervical and thoracolumbar spine disabilities.

f. The examiner should discuss the functional effect of the Veteran's lumbar disability, and any related medication's side effects, including effects on activities of daily living and on his occupation.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Then, readjudicate the Veteran's claims on appeal, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




